 

Exhibit 10.2
 
STOCK AGREEMENT
 
WHEREAS, [NAME] is employed by the Company (“Employee”) and has performed duties
of his employment in a capable and efficient manner, resulting in substantial
benefit to the Company; and
 
WHEREAS, the Company desires to modify and extend the Stock Agreement dated
December 28, 2017 (Original Agreement), of the Employee, and Employee is
desirous of committing himself to continued service to the Company on the terms
herein provided. The terms herein supersede and replace the terms of the
Original Agreement.
 
WHEREAS, The Board of Directors has previously awarded [NUMBER] shares of the
Company’s common stock (the “stock”), subject to certain milestones and
forfeiture clauses to the Employee.
 
The Board of Directors acknowledges that the Original Agreement Milestone 1 and
Milestone 2 were successfully achieved, and in an effort to incentivize the
Employee, has modified and extended Milestone 3 and 4 as set forth below to the
following terms:
 
3. Up-List to The Nasdaq or NYSE
The date the Company up-lists to The Nasdaq or NYSE, the Employee will retain
25% of the stock ([NUMBER] shares). The milestone expiration date is hereby
extended to December 28, 2020. If not obtained within the 12 month extension,
25% of the stock ([NUMBER] shares) will be forfeited by the Employee.
 
4. $5.50 per share
When the Company obtains an average closing price of $5.50 per share (adjusted
for stock splits) for any 10 consecutive trading days, the Employee will retain
25% of the stock ([NUMBER] shares). The milestone expiration date is hereby
extended to December 28, 2020. If not obtained within the 12 month extension,
25% of the stock ([NUMBER] shares) will be forfeited by the Employee.
 
Termination of Service
Except to the extent inconsistent with the terms of this agreement and
notwithstanding any other agreement between the Employee and the Company, the
following terms and conditions shall apply with respect to the Employee’s
Termination of Service with the Company within the 12 month extension:
 
The Employee’s then outstanding shares of stock shall expire and be forfeited:
 
a.
Immediately, if such termination is a for the reason of Resignation by the
Employee or a Termination of Service for Cause by the Company;
 
b.
Thirty (30) days from the date of Service Termination, if such termination is
for a reason other than the Resignation by the Employee or a Termination of
Service for Cause by the Company.
 
Change of Control
In the event of a Change of Control, all outstanding shares shall immediately
vest upon the date of the change of control. Change of Control shall be defined
as outlined in the Liberated Syndication Inc. 2018 Omnibus Equity Incentive
plan.
 
 
ACCEPTED AND AGREED TO:
 
By: __________________________________
Name:
 
Liberated Syndication Inc.
 
By: _______________________________
Name:
Title:
 
 
